          Case 3:20-cv-01747-PAD Document 26-2 Filed 04/16/21 Page 1 of 1




                              Government of Puerto Rico




                    CERTIFICATE OF ORGANIZATION

    I, Raúl Márquez Hernández, Secretary of State of the Government of Puerto
    Rico;


    CERTIFY: That TEAL PEAK CAPITAL LLC, register number 452635, is a
    Domestic Limited Liability Company For Profit organized under the laws of
    Puerto Rico on this 13th of October, 2020 at 02:51 PM.



                                IN WITNESS WHEREOF, the undersigned by virtue
                                of the authority vested by law, hereby issues this
                                certificate and affixes the Great Seal of the
                                Government of Puerto Rico, in the City of San Juan,
                                Puerto Rico, today, October 13, 2020.




                                Raúl Márquez Hernández
                                Secretary of State




1886604 - $250.00
